DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In lines 4-5 of claim 15, the claim has been amended so that two limitations are formed from what was a single one (by changing the comma at the end of line 4 to a 
Claims 16-18 and 20 are rejected the same way since they depend on claim 15 and include all of its limitations.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamamoto et al. (US 2017/0120587 – hereinafter Yamamoto.)
Regarding claim 1, 
	Yamamoto discloses a liquid discharge head [100 in fig. 1A], comprising: 
a plate [not numbered on fig. 1A but labeled on figure reproduced below] including a pressure chamber [211 in fig. 1A] open to one main surface [paragraph 0027; see figure below for clarification];
a liquid introduction portion [221 in fig. 1A] which directs a flow direction of at least a portion of a liquid toward the pressure chamber from a primary side to a secondary side along the one main surface at an opening of the pressure chamber [paragraph 0027; as seen in fig. 1A; also see figure below for further clarification]; 
a nozzle [201 in fig. 1A] which is connected to the pressure chamber, wherein the nozzle opens to another main surface and discharges the liquid [paragraphs 0026 and 0031-0032]; and 
a flow path base provided on one main surface side of the plate, wherein the flow path base forms a liquid chamber [102 in fig. 1A] in which the liquid flows with the plate along a surface direction of the one main surface [as seen in fig. 1A; also see figure below for further clarification], 
wherein a first width [not numbered in fig. 1A but labeled on the figure reproduced below] of the liquid introduction portion in a direction orthogonal to the flow direction in 

    PNG
    media_image1.png
    239
    501
    media_image1.png
    Greyscale


Regarding claim 2, 
	Yamamoto further discloses wherein the liquid introduction portion is provided on the one main surface [as seen in fig. 1A, reproduced above for clarification.]

Regarding claim 4, 
	Yamamoto further discloses wherein the liquid introduction portion is a groove provided on the one main surface and on the primary side in the flow direction of the liquid at the opening of the pressure chamber, and 
wherein the liquid introduction portion has an end connected to the pressure chamber and is formed along the flow direction of the liquid flowing in the liquid chamber [as seen in fig. 1A.]

Regarding claim 6, 
	Yamamoto further discloses wherein the pressure chamber has a cylindrical shape, a rectangular columnar shape, or an elliptical columnar shape [as seen in fig. 1A; only one option needed for the limitation to be met as written.]

Regarding claim 8, 
	Yamamoto discloses a flow path member, comprising: 
a flow path portion [‘plate’ in the figure reproduced below] including a first chamber [102 in fig. 1A] in which a liquid flows in one direction [paragraph 0027]; 
a second chamber [211 in fig. 1A] which is connected to the flow path portion and is opened to an inner surface of the flow path portion [as seen in fig. 1A]; and 
a liquid introduction portion [221 in fig. 1A] which directs a flow direction of at least a portion of the liquid flowing in the first chamber from a primary side to a secondary side of an opening of the second chamber toward the second chamber [as seen in fig. 1A; paragraph 0027], wherein 
a first width of the liquid introduction portion in a direction orthogonal to the flow direction in the first chamber is smaller than a second width of the second chamber in the direction orthogonal to the flow direction in the first chamber [seen in fig. 1A and above.]

Regarding claim 10, 
	Yamamoto further discloses wherein the liquid introduction portion is provided on one main surface [as seen in fig. 1A.]

Regarding claim 12, 
	Yamamoto further discloses wherein the liquid introduction portion is a groove provided on one main surface and on the primary side in the flow direction of the liquid at the opening of the second chamber, the liquid introduction portion has an end connected to the second chamber and is formed along the flow direction of the liquid flowing in the second liquid chamber [as seen in fig. 1A.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding claims 3 and 11, 
	Yamamoto teaches the claimed limitations as set forth above and further discloses wherein the liquid introduction portion is provided on the secondary side in the flow direction of the liquid at the opening of the pressure/second chamber [as seen in fig. 1A, reproduced above for clarification], and wherein the liquid introduction portion faces the pressure/second chamber [as seen in fig. 1A], but fails to expressly disclose wherein the liquid introduction portion has an inclined surface inclined with respect to the surface direction of the one main surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change shape of the liquid 

Regarding claims 7 and 14, 
	Yamamoto teaches the claimed limitations as set forth above but fails to disclose wherein the liquid introduction portion comprises a protrusion having an inclined surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change shape of the liquid introduction portion in Yamamoto, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to have a liquid introduction portion comprising a protrusion having an inclined surface for the purpose of improving the flow of liquid between the liquid chamber and the pressure chamber by making the surfaces of the path have less resistance.  

Regarding claim 9, 
	Yamamoto teaches the claimed limitations as set forth above but fails to disclose wherein the liquid introduction portion is formed of a photosensitive resin.
However, please note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a photosensitive resin to form the liquid introduction portion, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One would have been motivated to use a photosensitive resin for the purpose of taking advantage of the tensile strength and hardness of the material to ensure the liquid introduction portion is built in a way that reduces deterioration with constant usage.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ito (JP 2003-320664.)
Regarding claim 15, 
	Yamamoto discloses an inkjet printer, comprising: 
A liquid discharge head, comprising:
a plate [not numbered on fig. 1A but labeled on figure reproduced above regarding claim 1] including a pressure chamber [211 in fig. 1A] open to one main surface [paragraph 0027; see figure reproduced above for clarification];
a liquid introduction portion [221 in fig. 1A] which directs a flow direction of at least a portion of a liquid toward the pressure chamber from a primary side to a secondary side along the one main surface at an opening of the pressure chamber [paragraph 0027; as seen in fig. 1A; also see figure above for further clarification], and a nozzle [201 in fig. 1A] 
a flow path base provided on one main surface side of the plate, wherein the flow path base forms a liquid chamber [102 in fig. 1A] in which the liquid flows with the plate along a surface direction of the one main surface [as seen in fig. 1A; also see figure reproduced above for further clarification], wherein 
a first width [not numbered in fig. 1A but labeled on the figure reproduced above] of the liquid introduction portion in a direction orthogonal to the flow direction in the liquid chamber is smaller than a second width [not numbered in fig. 1A but labeled on the figure reproduced above] of the pressure chamber in the direction orthogonal to the flow direction in the liquid chamber [as seen in fig. 1A and above.]

	Even though well-known in the art at the time of filing, and the disclosure in Yamamoto teaching that an apparatus for recording images on various recording media is known [paragraph 0002], Yayamoto fails to expressly disclose a paper cassette and a paper conveying mechanism. 

	However, Ito disclose an inkjet printer [100 in fig. 1] comprising: a paper cassette [not shown but mentioned in paragraph 0018]; a paper conveying mechanism [66 in fig. 1; paragraphs 0016-0018]; and a liquid discharge head [6 in figs. 1 and 6], wherein the liquid discharge head comprising: a plate [including a pressure chamber [36 in figs. 5-6] open to one main surface, a liquid introduction portion [45 / 45’ in figs. 5-6 and 8-9] which directs a flow direction [A2’ in fig. 9] of at least a portion of a liquid toward the pressure chamber on a secondary side [36d / 38 in fig. 9] of the flow direction of the liquid at an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamamoto invention to include a paper cassette and a paper conveying mechanism as taught by Ito for the purpose of having means to transport the paper/media that is to be printed to the print head, allowing the printing apparatus to perform its intended functions.

Regarding claim 16, 
	In the obvious combination, Yamamoto further discloses wherein the liquid introduction portion is provided on the one main surface [as seen in fig. 1A.]

Regarding claim 17, 
	In the obvious combination, Yamamoto further discloses wherein the liquid introduction portion is provided on the secondary side in the flow direction of the liquid at the opening of the pressure chamber [as seen in fig. 1A], and wherein the liquid introduction portion faces the pressure chamber [as seen in fig. 1A] and has an inclined surface inclined with respect to the surface direction of the one main surface [as discussed regarding claims 3 and 11; since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see the more detailed rejection above.]

Regarding claim 18, 
	In the obvious combination, Yamamoto further discloses wherein the liquid introduction portion is a groove provided on the one main surface and on the primary side in the flow direction of the liquid at the opening of the pressure chamber, and wherein the liquid introduction portion has an end connected to the pressure chamber and is formed along the flow direction of the liquid flowing in the liquid chamber [as seen in fig. 1A.]

Regarding claim 20, 
	In the obvious combination, Yamamoto further discloses wherein the pressure chamber has a cylindrical shape, a rectangular columnar shape, or an elliptical columnar shape [as seen in fig. 1A; only one option needed for the limitation to be met as written.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853